United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.T., Appellant
and
DEPARTMENT OF DEFENSE, EDUCATION
ACTIVITY, Fort Knox, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1729
Issued: June 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 7, 2014 appellant filed a timely appeal from a July 16, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly acted within its discretion denying appellant’s
request for surgery to repair/graft a ruptured tendon of the right finger and/or transplant hand
tendon.
On appeal appellant argues that she has presented medical evidence establishing an
uncontroverted inference of a causal relationship between her accepted injury and the
tenosynovitis and ruptured tendon in her right finger.
1

Appellant has not appealed from the May 12, 2014 schedule award of 53 percent impairment of her right first
finger. Thus, it is not before the Board at this time. See 20 C.F.R. §§ 501.2(c) and 501.3(a).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 5, 2012 appellant, then a 55-year-old first grade teacher, filed a traumatic
injury claim alleging that on September 4, 2012, while opening the classroom door, her wrist
popped and began to swell. On February 6, 2013 OWCP accepted appellant’s claim for right
wrist sprain and tenosynovitis of the right hand and wrist.
In a March 27, 2013 note, Dr. Huey-Yuan Tien, a Board-certified surgeon with a Boardcertified subspecialty in hand surgery, indicated that appellant was unable to work on March 28,
2013 due to a tendon rupture in her right index finger. Under history of present illness, he
indicated that appellant had been unable to fully extend her right index finger for four days, but
that there was no pain or swelling. Dr. Tien also requested authorization to repair the tendon
rupture.
In a May 7, 2013 report, Dr. Tien noted that appellant sustained an employment-related
work injury on September 4, 2012 when, while turning a door knob, she felt a “pop.” He
indicated that since that time appellant has continued to have pain, swelling, and weakness on the
dorsal right wrist. Dr. Tien noted that on appellant’s March 27, 2013 office visit, she was not
able to fully extend her right index finger. He stated that the examination at that time was highly
suspicious for right index finger extensor tendon rupture. Dr. Tien opined that considering the
initial symptoms from September 4, 2012, appellant surely developed tenosynovitis around the
area. He noted that it is also possible that appellant may have had a partial tear of the extensor
tendon which was not picked up initially. Dr. Tien noted that persistent synovitis can cause
attrition and weakness of the tendon substance. He noted, “I feel her left index finger extensor
tendon rupture can be related to her work-related injury which occurred on September 4, 2012.”
By decision dated June 7, 2013, OWCP denied appellant’s claim for surgery to repair a
right index finger rupture and transplant hand tendon because the requested surgery did not
appear to be medically necessary and/or was not causally related to the accepted conditions.3
On June 24, 2013 appellant requested review of the written record by an OWCP hearing
representative. In support thereof, appellant submitted a June 19, 2013 letter to OWCP wherein
Dr. Tien asked that the diagnoses of rupture extensor tendon and synovial cyst be approved as
accepted conditions relating to the work injury of September 4, 2012 and the initial diagnosis of
tenosynovitis. Dr. Tien also requested approval of the requested surgical procedure as medically
necessary in relation to her employment injury. He noted that the initial diagnosis was
tenosynovitis which is the inflammation of the fluid-filled sheath that surrounds the tendon, and
that symptoms of tenosynovitis include pain, swelling, and difficult movement. Dr. Tien noted
that tendon ruptures can occur due to the slow attrition and weakness of the tendon caused by
persistent tenosynovitis. He explained that the formation of a synovial cyst is due to the leakage
of synovial fluid as a result of inflammation. Dr. Tien noted that, although appellant reported a
falling incident in January 2013, her symptoms prior to this fall were consistent with the abovedescribed conditions, and that therefore appellant’s diagnosis of extensor tendon rupture of the
3

OWCP issued a second June 7, 2013 decision denying appellant’s claim for wage-loss compensation for 11.5
hours of leave used during the period March 26 to 27, 2013. As this decision was issued more than 180 days from
the date of the filing of the Board appeal on August 7, 2014, the Board has no jurisdiction to review the decision.
See 20 C.F.R. § 501.3(e).

2

index finger and synovial cyst formation are related to her employment injury of
September 4, 2012.
By decision dated October 31, 2013, OWCP hearing representative affirmed OWCP’s
June 7, 2013 decision denying the requested surgery.
On March 26, 2014 appellant requested reconsideration of the October 31, 2013 decision.
She contended that the reports of Dr. Tien dated March 27, May 7, and June 19, 2013 raised an
uncontroverted inference of causal relationship between the employment injury of September 4,
2012 and the diagnosed condition of right index finger tendon rupture, and that accordingly,
OWCP had the responsibility to further develop the issue.
By decision dated April 8, 2014, OWCP denied appellant’s reconsideration request as the
evidence was insufficient to warrant review of the October 31, 2013 decision.
On April 24, 2014 appellant again requested reconsideration of the October 31, 2013
decision. In support thereof, she submitted an April 21, 2014 report wherein Dr. Tien opined
that appellant’s initial employment injury caused partial injury to the tendon and tenosynovitis.
Dr. Tien explained that appellant’s tenosynovitis caused erosion of the tendon and eventual
rupture of the tendon. He concluded that the right index finger rupture would be causally related
to the injury of September 4, 2012.
By decision dated July 16, 2014, OWCP denied modification of the October 31, 2013
decision.
LEGAL PRECEDENT
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty the services, appliances, and supplies prescribed
or recommended by a qualified physician that the Secretary of Labor considers likely to cure,
give relief, reduce the degree or the period of any disability, or aid in lessening the amount of
any monthly compensation.4 OWCP must therefore exercise discretion in determining whether
the particular service, appliance, or supply is likely to affect the purposes specified in FECA.5
The only limitation on OWCP’s authority is that of reasonableness.6 Abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgement, or
actions taken which are contrary to both logic and probable deductions from established facts. It
is not enough to merely show that the evidence could be construed so as to produce a contrary
factual conclusion.7
While OWCP is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
4

5 U.S.C. § 8103(a).

5

F.S., Docket No. 14-972 (issued October 15, 2014).

6

Daniel J. Perea, 42 ECAB 214 (1999).

7

See Minnie B. Lewis, 53 ECAB 606 (2002).

3

effects of an employment-related injury or condition.8 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.9 Therefore, in order to prove that
the surgical procedure is warranted, appellant must submit evidence to show that the procedure
was for a condition causally related to the employment injury and that the surgery was medically
warranted. Both of these criteria must be met in order for OWCP to authorize payment.10
ANALYSIS
OWCP accepted that appellant sustained a right wrist sprain and tenosynovitis of the
right hand and wrist causally related to her accepted September 4, 2012 employment injury. It
issued a schedule award for 53 percent impairment to appellant’s right index finger. OWCP
declined appellant’s subsequent request for surgery to repair a ruptured tendon of the right index
finger and/or transplant a hand tendon. It determined that the medical evidence was insufficient
to establish that appellant’s ruptured tendon in her right finger was causally related to the
accepted employment injury.
The Board finds that OWCP acted within its discretion when it denied appellant’s request
for surgery to repair a ruptured tendon of her right index finger. The Board notes that Dr. Tien
does not discuss the cause of appellant’s right finger tendon rupture in his March 27, 2013 note.
In his May 7, 2013 opinion, Dr. Tien noted that it was possible that appellant may have had a
partial tear of the extensor tendon that was not picked up at the time of her initial injury. He
further noted that persistent synovitis can cause attrition and weakness of the tendon substance
and that the ruptured tendon could be related to appellant’s employment injury. Although
Dr. Tien provides additional commentary in his June 19, 2013 report, he still opined that tendon
ruptures can occur due to slow attrition and weakness of the tendon caused by persistent
tenosynovitis. These opinions are thus speculative. The Board has held that medical opinions
which are speculative or equivocal in character have little probative value.11
Dr. Tien’s subsequent opinion of April 21, 2014 provides additional commentary as to
causation. In this report, Dr. Tien opined that appellant’s initial employment injury caused a
partial injury to the tendon and tenosynovitis, and that the tenosynovitis further caused erosion of
the tendon and eventual rupture of the tendon, and that therefore the right index finger rupture
would be causally related to the injury of September 4, 2012. However, Dr. Tien’s opinion was
speculative because he did not explain the mechanism of a one-time incident of turning a door
handle could cause tenosynovitis. Further, he has not provided a rationalized explanation of why
it took over six months to diagnose this particular condition when appellant’s other conditions
were diagnosed at the time of the injury. Dr. Tien’s reports therefore are found to lack objective
findings to support that appellant’s injury to her right index finger was causally related to the
accepted injury.

8

See Kennett O. Collins, Jr., 55 ECAB 648 (2004); Debra S. King, 44 ECAB 203, 209 (1992).

9

K.H., Docket No. 15-148 (issued February 24, 2015); see also M.B., 58 ECAB 588 (2007); Bertha L. Arnold, 38
ECAB 282 (1986).
10

See R.C., 58 ECAB 238 (2006); Cathy B. Millin, 51 ECAB 331, 333 (2000).

11

K.M., Docket No. 14-1691 (issued November 18, 2014).

4

Based on the evidence of record, the Board finds that OWCP did not abuse it discretion
by denying the proposed surgical procedure. As noted above, the only restriction on OWCP’s
authority to authorize medical treatment is one of reasonableness.12 Absent sufficient
explanation as to causal relationship, the Board finds that OWCP acted reasonably in denying
appellant’s request for surgery.13
Appellant may submit new evidence or argument as part of a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly acted within its discretion when it denied
appellant’s request for surgery to repair/graft a ruptured tendon of the right finger and/or
transplant hand tendon.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 16, 2014 is affirmed.
Issued: June 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

A.W., Docket No. 14-708 (issued January 2, 2015).

13

See F.S., Docket No. 14-972 (issued October 15, 2014).

5

